Citation Nr: 1123748	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran's service personnel records disclose that he had active service from August 1959 to November 1975; the Veteran thereafter served in a reserve component.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time TDIU was denied in February 2009, awards of service connection were in effect for bilateral hearing loss, evaluated as 30 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, peripheral neuropathy, evaluated as 10 percent disabling for each extremity (four separate 10 percent evaluations), for tinnitus, evaluated as 10 percent disabling, and for tympanic membrane rupture, evaluated as noncompensable.  

After the RO denied the claim for TDIU, the Veteran sought service connection for posttraumatic stress disorder (PTSD).  That claim for service connection was granted in November 2009, and an evaluation has been assigned for disability due to service-connected PTSD.  The claims file does not reflect that the Veteran has disagreed with the initial evaluation assigned for disability due to PTSD.  

The February 2009 rating decision did not consider industrial impairment due to PTSD, since no award of service connection for that disorder was in effect.  The July 2010 statement of the case (SOC) does not address the grant of service connection for PTSD as an additional disability.  Further development is required.

Additionally, the Veteran's statement attached to the September 2010 substantive appeal suggests that the Veteran also contends that he is entitled to service connection for a back disorder.  The examiner who conducted a January 2009 VA examination determined that a back disorder was the cause of the Veteran's current unemployability.  Additional factual clarification is required to determine whether the Veteran is seeking service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he is seeking service connection for a back disorder.

2.  Take all necessary steps to develop any outstanding claim for service connection.

3.  Ask the Veteran if he has received non-VA treatment for any service-connected disability.  Obtain any identified records.

4.  Afford the Veteran an opportunity to identify or submit evidence as to impairment of his industrial ability due to service-connected disability.  

5.  After all claims for service connection or for increased evaluation for any service-connected disability have been adjudicated, afford the Veteran VA examinations as necessary to determine impairment of employability due to each service-connected disability.  Each examiner should be provided with a list of the disabilities for which the Veteran has been awarded service connection.

Each examiner should specify the service-connected disability or disabilities being addressed in the examination.  The industrial impairment due to each service-connected disability should be separately described.  For each service-connected disability, an examiner should describe how the service-connected disability impairs the Veteran's ability to perform tasks required for employment, from sedentary employment to heavy manual labor.  

6.  If additional medical opinion is required to address the impact of all service-connected disabilities, considered together, request any additional medical opinion necessary to determine whether the Veteran's service-connected disabilities render him unemployable.  

7.  After all actions required above have been completed, readjudicate the claim for TDIU, addressing schedular basis and extraschedular consideration.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond has been afforded, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


